UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 JAVIER TAMES, Individually and on behalf of
 all others similarly situated,
                                                      Case No. 1:17-cv-01416-ADS-ARL
                                     Plaintiff,
                                                      SUPPLEMENTAL DECLARATION OF
 v.                                                   ADAM M. APTON IN RESPONSE TO
                                                      COURT NOTICE (DKT. NO. 19)
 DESARROLLADORA HOMEX, S.A.B. DE
 C.V. a/k/a HOMEX DEVELOPMENT CORP.,
 GERARDO DE NICOLÁS GUTIÉRREZ, and
 CARLOS MOCTEZUMA VELASCO,

                                    Defendants.

       I, ADAM M. APTON, hereby declare that:

       1.      I am a partner of the law firm Levi & Korsinsky, LLP, attorneys for Lead Plaintiff

Jose Acosta and Lead Counsel for the Class in the above-captioned action (the “Tames Action”).

I am admitted to practice before this Court and have personal knowledge of the various matters set

forth herein based on my day-to-day participation in this matter. I submit this Supplemental

Declaration in further response to the Court’s Notice, dated March 5, 2020, directing Lead Counsel

to show cause why an order should not be entered dismissing the action for failure to prosecute

pursuant to Rule 41(b) (Dkt. No. 19) (hereinafter the “Order”).

       2.      In my Declaration dated March 16, 2020 (Dkt. No. 20), I provided a brief overview

of the settlement negotiations in this case and committed to moving for preliminary approval of

the proposed settlement by April 15, 2020.

       3.      On March 17 and 18, 2020, I communicated with counsel for defendant

Desarrolladora Homex, S.A.B. de C.V. a/k/a Homex Development Corp. (“Homex”) regarding

revisions to the proposed settlement agreement. On April 14, 2020, Homex’s counsel provided a

revised draft of the proposed settlement agreement.
       4.     Accordingly, Plaintiff and Homex respectfully request an additional 30 days to

finalize the near-complete proposed settlement agreement.

       I declare under the penalty of perjury that the foregoing is true to the best of my knowledge.

Executed this 14th day of April 2020.


                                               s/ Adam M. Apton                   .
                                              Adam M. Apton




                                                 2
